DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Priority
As required by M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on the application filed on January 15th, 2020 (CN 202010041031.7). Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submissions of the Information Disclosure Statements dated March 19th, 2021 and November 11th, 2021 are acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cook (US 2011/0085235 A1) in view of Lechner et al. (US 2011/0304824 A1).
Regarding claim 1, Cook teaches a freeform surface optical telescope imaging system, comprising: a primary mirror (See, e.g., primary mirror 210 in Fig. 2(a)), a secondary mirror (See, e.g., secondary mirror 220 in Fig. 2(a)), a compensating mirror (See, e.g., mirror 230 in Fig. 2(a), and a mirror (See, e.g., mirror 240 in Fig. 2(a)) spaced away from each other, wherein a surface shape of each of the primary mirror and the secondary mirror is a quadric surface (See, e.g., paragraphs [0021]-[0023] which explain this), the primary mirror is an aperture stop (See, e.g., Fig. 2(a) which shows this), a surface shape of the compensating mirror is a freeform surface (See, e.g., paragraph [0036] which explains this), and a light emitted from a light source is reflected by the primary mirror, the secondary mirror, the compensating mirror, and the mirror to form an image on a image plane.
	Cook lacks an explicit disclosure wherein the fourth recited mirror is a spherical mirror, wherein a surface shape of the spherical mirror is a spherical surface. 
	However, in an analogous optical field of endeavor Lechner teaches the use of a spherical mirror (See, e.g., mirror 3 in Fig. 1).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the fourth mirror of Cook to be spherical, as taught by Lechner, for the purpose of reducing the cost of manufacturing the device (See, e.g., paragraph [0037] which explains this advantage). 
Regarding claim 2, Cook in view of Lechner teaches the device set forth above and further teaches wherein a first three-dimensional rectangular coordinates system (X,Y,Z) is defined by a location of the primary mirror, a vertex of the primary mirror is an origin of the three-dimensional rectangular coordinates system (X,Y,Z). a reflective surface of the compensating mirror is an xy polynomial freeform surface: and an xy polynomial equation is

    PNG
    media_image1.png
    89
    397
    media_image1.png
    Greyscale

wherein z represents surface sag, c represents curvature, k represents conic constant, and Ai represents an ith term coefficient (Note that as there are no structural requirements here, Cook teaches all of these limitations as it is possible to describe the surface of the third mirror via this equation and the location of the primary mirror and vertex are arbitrary). 

Allowable Subject Matter
Claims 3-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 3, the prior art, alone or in combination, fails to teach wherein the reflective surface of compensating mirror is a fourth-order polynomial freeform surface of xy without odd items of x; and an equation of the fourth-order polynomial freeform surface of xy is:

    PNG
    media_image2.png
    211
    618
    media_image2.png
    Greyscale

Regarding claim 4, the prior art, alone or in combination, fails to teach wherein an equation of the aspheric surface is:

    PNG
    media_image3.png
    231
    621
    media_image3.png
    Greyscale

Regarding claim 5, the prior art, alone or in combination, fails to teach wherein an equation of the aspheric surface is:

    PNG
    media_image4.png
    237
    607
    media_image4.png
    Greyscale

Regarding claim 6, the prior art, alone or in combination, fails to teach wherein in the three-dimensional rectangular coordinate system (X, Y, Z) a distance between a center of the primary mirror and a center of the secondary mirror in the Z-axis direction is about 172.7688502009 mm.
Regarding claim 7, the prior art, alone or in combination, fails to teach wherein in the three-dimensional rectangular coordinate system (X, Y, Z), a distance between a center of the compensating mirror and a center of the secondary mirror in the Z-axis direction is about 229.89461744494 mm.
Regarding claim 8, the prior art, alone or in combination, fails to teach wherein in the three-dimensional rectangular coordinate system (X, Y, Z), a center coordinate of a curved surface of the spherical mirror relative to the center of the main mirror is (0, -26.98936937888, 11.17920203251).
Regarding claim 9, the prior art, alone or in combination, fails to teach wherein an angle between the spherical mirror and the Y-axis is about 22.85965383182°.
Regarding claim 10, the prior art, alone or in combination, fails to teach wherein in the three-dimensional rectangular coordinate system (X, Y, Z), a center coordinate of a curved surface of the image plane relative to the center of the main mirror is (0, -25.42232107506, 77.14934754514).
Regarding claim 11, the prior art, alone or in combination, fails to teach wherein an angle between the image plane and the Y axis is about 19.83794409462°.
Regarding claim 12, the prior art, alone or in combination, fails to teach wherein a field of view of the freeform surface optical telescope imaging system is 1.92°x 1.22°.
Regarding claim 13, the prior art, alone or in combination, fails to teach wherein an F-number of view of the freeform surface optical telescope imaging system is about 9.88.
Regarding claim 14, the prior art, alone or in combination, fails to teach wherein an effective focal length f of the freeform surface optical telescope imaging system is about 850 mm.
Regarding claim 15, the prior art, alone or in combination, fails to teach wherein an equivalent entrance pupil diameter of the freeform surface optical telescope imaging system is about 86 mm.
Regarding claim 16, the prior art, alone or in combination, fails to teach wherein a spherical radius of the spherical mirror is 202.107528995228 mm.
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITCHELL OESTREICH whose telephone number is (571)270-7559. The examiner can normally be reached M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MITCHELL T OESTREICH/Examiner, Art Unit 2872         
                                                                                                                                                                                               /MARIN PICHLER/Primary Examiner, Art Unit 2872